Oral application by plaintiff, pursuant to section 132 of the Civil Practice Act, to vacate temporary stay, granted ex parte by order of a Justice of the Supreme Court, Suffolk County, dated December 29, 1961. Said order stayed plaintiff and its attorney, pending the determination of a motion by defendant Sandwick Construction Co., Inc,, to vacate an order directing judgment against it, “ from taking any further steps in relation to said judgment in this action and any steps in relation to the action now pending in the City Court, New York County, entitled ' Axinn & Sons Mill-work and Supply Corp. vs. Maryland ’Casualty Company ’, and particularly in executing in regard thereto,” Application to vacate stay denied with respect to the said judgment entered in this action against defendant Sandwick Construction Co., Inc.; in all other respects the application is granted and the stay is vacated. Beldoek, P. J., Brennan, Hill and Hopkins, JJ., concur; Ughetta, J., not voting.